Exhibit 10.1

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement, effective as of May 29, 2014 (this “Agreement”),
is among each of the purchasers listed on Schedule 1 (each, a “Purchaser” and
collectively, the “Purchasers”) and Azithromycin Royalty Sub LLC, a Delaware
limited liability company (the “Issuer”).

PRELIMINARY STATEMENTS:

A. Pursuant to the Indenture dated as of February 21, 2008 (as amended,
restated, supplemented or otherwise modified, the “Indenture”), between the
Issuer and U.S. Bank, National Association, as trustee (in such capacity, the
“Trustee”), the Issuer issued its Azithromycin PhaRMASM Secured 16% Notes due
2019 (collectively, the “Notes”).

B. The Purchasers own all of the issued and outstanding Notes. The Issuer
desires to purchase, and each Purchaser desire to sell, the Notes pursuant to
the terms and conditions of this Agreement.

AGREEMENT:

In consideration of the foregoing and the mutual agreements contained in this
Agreement, the receipt and sufficiency of which are acknowledged, each Purchaser
(severally and not jointly) and the Issuer hereby agrees as follows:

1. Purchase and Sale of the Notes.

(a) Upon execution of this Agreement by the Issuer and Purchasers holding 100%
of the Notes and the Issuer’s payment to each Purchaser such Purchaser’s pro
rata portion of $6,000,000 as set forth for such Purchaser on Schedule 1 (such
amount for such Purchaser, the “Purchase Price”) as set forth in this Agreement,
the Issuer hereby purchases, and each Purchaser hereby sells (such purchase and
sale, the “Note Purchase”), all of the issued and outstanding principal amount
of the Notes beneficially owned by such Purchaser, together with all accrued and
unpaid interest thereon. Receipt by a Purchaser of the Purchase Price as set
forth in this Agreement (a) constitutes the sale, assignment and transfer to the
Issuer of all right, title and interest in and to the Notes beneficially owned
by such Purchaser, together with all accrued and unpaid interest thereon, and
(b) satisfaction of all outstanding obligations of the Issuer under the
Indenture.

(b) The Note Purchase date will occur promptly after execution and delivery of
this Agreement by the Issuer and each of the Purchasers, such date to be
mutually agreed by the parties, but no later than 30 days after the date of this
Agreement (the “Purchase Date”). The delivery of the Notes to the Issuer will
occur through the facilities of The Depository Trust Company (the “DTC”)
pursuant to a DWAC Withdrawal process as set forth in this Agreement.

2. Further Agreements.

(a) On the Purchase Date, the Issuer shall pay the applicable Purchase Price to
each Purchaser by the wire transfer of cash pursuant to written instructions
provided by such Purchaser. On the Purchase Date, the Issuer shall authorize the
Trustee to approve the DWAC Withdrawals for the Notes from the Purchasers with a
settlement date of the Purchase Date.



--------------------------------------------------------------------------------

(b) On the Purchase Date, upon receipt of the Purchase Price each Purchaser
shall deliver the Notes beneficially owned by it to the Issuer by causing its
DTC participant to initiate a DWAC Withdrawal for such Notes with a settlement
date of the Purchase Date. Upon the reasonable request of the Issuer or the
Trustee, each Purchaser shall execute and deliver additional documents and take
such further acts that are reasonably necessary to effect the Note Purchase. No
Purchaser shall sell, assign, transfer, pledge, hypothecate or otherwise dispose
of or encumber the Notes beneficially owned by it, nor any accrued or unpaid
interest thereon, prior to their delivery to the Issuer.

3. Representations.

(a) Each Purchaser represents (severally and not jointly) that, as of the date
hereof and as of the Purchase Date, (i) such Purchaser owns the aggregate
principal amount of the Notes specified for such Purchaser on Schedule 1, and
the accrued and unpaid interest thereon, free and clear of any liens, other
encumbrances or adverse claims (“Liens”) other than any Liens (A) arising by
operation of applicable law, (B) arising by operation of any organizational
documents of the Issuer or the Indenture or (C) created by or imposed by the
Issuer (collectively, “Permitted Liens”), (ii) such Notes are held through the
book-entry facilities of DTC by the DTC participant listed on the signature page
hereto for such Purchaser, (iii) the Notes to be delivered are not subject to
any Liens other than Permitted Liens, (iv) the Note Purchase will not result in
or require the creation or imposition of any Lien on the Notes other than
Permitted Liens, (v) all organizational action on the part of such Purchaser,
its officers, directors, managers, shareholders and members necessary for the
authorization of the Note Purchase and the authorization, execution, delivery
and performance of this Agreement by such Purchaser has been taken, (vi) such
Purchaser’s execution, delivery and performance of this Agreement requires no
consent of, action by or in respect of, or filing with, any person (except as
may be required pursuant to the Indenture), governmental body, agency or
official, (vii) such Purchaser has full power and authority to deliver Notes
beneficially owned by it, together with all accrued and unpaid interest thereon,
in the Note Purchase and (viii) this Agreement is a valid binding agreement,
enforceable against such Purchaser in accordance with its terms.

(b) The Issuer represents that, as of the date hereof and as of the Purchase
Date, (i) all organizational action on the part of the Issuer, its managers and
members necessary for the authorization of the Note Purchase and the
authorization, execution, delivery and performance of this Agreement has been
taken, (ii) the Issuer’s execution, delivery and performance of this Agreement
requires no consent of, action by or in respect of, or filing with, any person,
governmental body, agency or official, (iii) the Issuer has full power and
authority to enter into this Agreement and to consummate the Note Purchase and
(iv) this Agreement is a valid and binding agreement, enforceable against the
Issuer in accordance with its terms.

4. Miscellaneous.

(a) (i) Each Purchaser acknowledges that it is a sophisticated qualified
institutional investor with extensive expertise and experience in financial and
business matters and in evaluating debt securities and purchasing and selling
such securities, that none of the Issuer or any of its members, managers,
employees, affiliates, agents or other related persons (together with the
Issuer, the “Issuer Parties” and each, an “Issuer Party”) has given any
investment advice or rendered any opinion to such Purchaser regarding the Note
Purchase or the value of the Notes, that such Purchaser is not relying on any
representation or warranty of any Issuer Party (other than as specifically set
forth in Section 3(b)) and that such Purchaser has had access to such
information as it has deemed necessary in order to make its decision to
participate in the Note Purchase. Each Purchaser has relied upon its own
assessment of the Issuer and its analysis of the value, merits and risks of the
Notes in making its decision to consummate the Note Purchase.

 

2



--------------------------------------------------------------------------------

(ii) The Issuer acknowledges that it is an accredited investor (as defined in
Rule 501 of Regulation D of the Securities Act (as defined below)) with
extensive expertise and experience in financial and business matters and in
evaluating the Notes and issuing and selling the Notes, that none of the
Purchasers or any of their respective members, managers, employees, affiliates,
agents or other related persons (together with the Purchasers, the “Purchaser
Parties” and each, a “Purchaser Party”) has given any investment advice or
rendered any opinion to the Issuer regarding the Note Purchase or the value of
the Notes, that the Issuer is not relying on any representation or warranty of
any Purchaser Party (other than as specifically set forth in Section 3(a)) and
that the Issuer has had access to such information as it has deemed necessary in
order to make its decision to participate in the Note Purchase. The Issuer has
relied upon its own assessment and analysis of the value, merits and risks of
the Notes in making its decision to consummate the Note Purchase and is
acquiring the Notes for investment, solely for its own account and without a
view to any public resale or other distribution of the Notes in violation of the
Securities Act of 1933, as amended (the “Securities Act”) or any other
applicable securities law and acknowledges that the Notes have not been offered
or sold to it by means of a general solicitation or advertising within the
meaning of Rule 502(c) under the Securities Act.

(b) Each Purchaser acknowledges that it has been informed by the Issuer that the
Issuer and the Issuer Parties may have in their possession (i) non-public
information and information not known to the Purchasers concerning the Issuer or
the other Issuer Parties, including information regarding the Issuer’s (or any
other Issuer Party’s) business, operations and prospects, and (ii) non-public
information specifically relating to the Notes, that if known publicly or by the
Purchasers could materially affect the market price and value of the Notes
(collectively, the “Issuer Information”), that may be positive or negative. Each
Purchaser acknowledges that by entering into the Note Purchase, it will no
longer have any interest in the Notes and such Purchase will therefore forego
any future appreciation in the value of the Notes.

(c) This Agreement is governed by, and construed in accordance with, the laws of
the State of New York. Any legal action or proceeding with respect to this
Agreement or the Note Purchase shall be brought in the courts of the State of
New York or of the United States located in New York County, New York. By
execution and delivery of this Agreement, each Purchaser irrevocably agrees to
the jurisdiction of those courts and waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which such Purchaser may now or hereafter have to the bringing of
any action or proceeding in such courts in respect of this Agreement or the Note
Purchase. EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(d) This Agreement may be executed in counterparts, each of which is deemed an
original, and all of which together constitute one and the same instrument. In
case any provision in this Agreement is invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions is not in any
way be affected or impaired thereby.

(e) Each party hereto bears all of its legal, accounting and other costs and
expenses incident to the negotiation of this Agreement and the performance of
the transactions contemplated herein.

 

3



--------------------------------------------------------------------------------

(f) The Issuer acknowledges and agrees that each Purchaser, each of which is a
separate legal entity with a different investor population, is acting severally
hereunder as if each Purchaser were the signatory of a separate Note Purchase
Agreement, and that no Purchaser shall have any liability or responsibility for
the other Purchasers in respect of any matter arising hereunder.

(Signature Page(s) Follow)

 

4



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    AZITHROMYCIN ROYALTY SUB LLC     By:   InSite Vision Incorporated,       its
manager     By:  

 /s/ Timothy M. Ruane

      Name:   Timothy M. Ruane       Title:   Chief Executive Officer      
Date:   June 10, 2014

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    NEXPOINT CREDIT STRATEGIES     By:  

 /s/ Dustin Norris

      Name:   Dustin Norris       Title:   Asst. Treasurer     DTC Participant:
997     Participant Number: 20997

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    QVT FUND V LP     By:   QVT ASSOCIATES GP LLC,       its general partner    
By:  

 /s/ Tracy Fu

      Name:   Tracy Fu       Title:   Managing Member     DTC Participant: 573  
  Participant Number: 10607701

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    QVT FUND IV LP     By:   QVT ASSOCIATES GP LLC,       its general partner  
  By:  

 /s/ Tracy Fu

      Name:   Tracy Fu       Title:   Managing Member     DTC Participant: 573  
  Participant Number: 10606692

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    QUINTESSENCE FUND LP     By:   QVT ASSOCIATES GP LLC,       its general
partner     By:   By:  

 /s/ Tracy Fu

      Name:   Tracy Fu       Title:   Managing Member     DTC Participant: 573  
  Participant Number: 10604381

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    ING BANK N.V.     By:  

 /s/ Guy David Hugo Thomas

      Name:   Guy David Hugo Thomas       Title:   Authorized Signatory     By:
 

 /s/ Michael Amos

      Name:   Michael Amos       Title:   Authorized Signatory     DTC
Participant: 2164     Participant Number: 669569

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    PIONEER FLOATING RATE TRUST     By:   PIONEER INVESTMENT MANAGEMENT,      
INC., its advisor     By:  

 /s/ Jonathan D. Sharkey

      Name:   Jonathan D. Sharkey       Title:   Senior Vice President     DTC
Participant: Brown Brothers Harriman     Participant Number: 6165518

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    WDCRK SIP L.P.     By:  

 /s/ Matthew C. Sandoval

      Name:   Matthew C. Sandoval       Title:   Managing Director     DTC
Participant: 997     Participant Number:

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Executed, delivered and effective as of the date first written above.

 

    MORGAN STANLEY & CO. LLC     By:  

 /s/ Adam Savarese

      Name:   Adam Savarese       Title:   Authorized Signatory     DTC
Participant: Morgan Stanley & Co. LLC     Participant Number: 050

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Purchasers; Notes; Purchase Price

 

Purchaser

   Notes (original
principal amount)      CUSIP      Purchase Price  

QVT Fund V LP

   $ 13,075,000         05478PAA4       $ 1,307,500   

QVT Fund IV LP

   $ 2,400,000         05478PAA4       $ 240,000   

Quintessence Fund LP

   $ 2,228,000         05478PAA4       $ 222,800   

NexPoint Strategies

   $ 15,000,000         05478PAA4       $ 1,500,000   

Pioneer Floating Rate Trust

   $ 9,429,000         05478PAA4       $ 942,900   

Morgan Stanley & Co. LLC

   $ 6,297,000         05478PAA4       $ 629,700   

ING Bank N.V.

   $ 6,000,000         05478PAA4       $ 600,000   

WDCRK SIP L.P.

   $ 5,571,000         05478PAA4       $ 557,100   

Total:

   $ 60,000,000         05478PAA4       $ 6,000,000   